DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/13/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1-2 have been amended.  Claims 15-16 are newly added.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 2 and 11 under 35 USC 112 has been withdrawn. 
Applicant's remaining arguments filed 12/13/2021 have been fully considered but they are not persuasive.  
Applicant argued that Neither Yang nor Mori, whether taken alone or in combination, disclose or suggest, inter alia, "a vibrator assembly comprising a coil and a mass, wherein the hollow portion extends in the vibration direction of the vibrator assembly, when the vibrator assembly vibrates, the coil vibrates with the vibrator assembly and is inserted into the hollow portion of the magnet, and the coil is arranged within the hollow portion of the magnet," as recited by amended claim 1.  Yang discloses that a magnetic block 5 is arranged within an opening of a coil 9.  Thus, in Yang, the coil 9 is not arranged within a hollow portion of the magnetic block 5. Accordingly, Yang is completely silent regarding any vibrator assembly comprising a coil and a mass, a hollow portion of a magnetic extending in a vibration direction of the vibrator assembly, when the vibrator assembly vibrates, the coil vibrating with the vibrator assembly and is 
This argument is not persuasive because 35 U.S.C. 103 does not require all of the claim elements to be shown in each of the applied references.  On the contrary, prima facie obviousness may be shown where a base reference is modified by a secondary reference showing features missing in the primary reference.  In this case, Yang shows a moving portion 5 is arranged within the hollow portion 9H of a fixed portion 9, the moving portion 5 being a magnet and the fixed portion 9 being a coil.  Mori merely shows it would have been obvious to have the fixed portion 9 is a magnet and the moving portion 5 is a coil.  The rearrangement of parts is an obvious modification: see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144.04 VI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 101404437 A) in view of Mori et al. (US 2016/0243589, hereinafter Mori).
As to claim 1, Yang shows (FIG. 1):

    PNG
    media_image1.png
    556
    756
    media_image1.png
    Greyscale

A linear vibration motor comprising: 
a stator assembly comprising a housing 7 having a receiving cavity 1C, and a fixed portion 9 located within the receiving cavity 1C and jointly fixed to an inside surface of the housing 7, wherein the fixed portion 9 comprises a hollow portion 9H;
a vibrator assembly comprising a moving portion 5 and a mass 3, wherein the hollow portion 9H extends in a vibration direction VDD of the vibrator assembly, when the vibrator assembly vibrates, the moving portion 5 vibrates with the vibrator assembly and is inserted into the hollow portion 9H of the fixed portion 9, and the moving portion 5 is arranged within the hollow portion 9H of the fixed portion 9; 
a resilient support member 2 configured to suspend the vibrator assembly within the receiving cavity 1C of the housing 7; 
wherein the housing 7 includes a fixing portion 7B corresponding to the fixed portion 9, and the top surface of the fixed portion 9 is jointly fixed to the bottom surface of the fixing portion 7B (para[0023]).
Yang does not show
the fixed portion is a magnet; and
the moving portion is a coil.
As to both bullets, Mori shows (FIG. 17):

    PNG
    media_image2.png
    593
    875
    media_image2.png
    Greyscale

the fixed portion 13b is a magnet (para[0066]); and
the moving portion 41 is a coil (para[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Yang to have:
the fixed portion 9 is a magnet; and
the moving portion 5 is a coil
as taught by Mori, for the advantageous benefit of reducing magnetic flux leakage with a shield 18 as taught by Mori (para[0072]).  The rearrangement of parts is an obvious modification: see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144.04 VI. 
As to claim 2/1, Yang in view of Mori was discussed above with respect to claim 1 except for a size of the bottom surface of the fixing portion decreases with a projection direction by forming the fixing portion by stamping the housing into the receiving cavity.
Mori shows (FIG. 17 above) a size of the bottom surface of the fixing portion 11 decreases with a projection direction AX (the sides of depression of the fixing portion 11 are sloped under the shield 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Yang in view of Mori to have a size of the bottom surface of the fixing portion 7B decreases with a projection direction VDD by forming the fixing portion by stamping the housing 7 into the receiving cavity 1C as taught by Mori, for the advantageous benefit of reducing magnetic flux leakage with a spacer 17 as taught by Mori (para[0064]).
The limitation of “by forming the fixing portion by stamping the housing into the receiving cavity” of claim 2 is considered as a product-by-process limitation which does not further limit the subject matter of claim 2.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 3/1, Yang in view of Mori was discussed above with respect to claim 1 except for the fixing portion is formed of an upper magnetic conductive plate which is jointly fixed to the surface of the inner side wall of the housing.
Mori shows (FIG. 16) the fixing portion is formed of an upper magnetic conductive plate 17 which is jointly fixed to the surface of the inner side wall of the housing 11 (spacer 17 para[0064]).

As to claim 4/1, Yang in view of Mori was discussed above with respect to claim 1 and Yang further shows (FIG. 1), as modified above, at least a part of the top surface of the magnet (fixed portion 9) is jointly fixed to at least a part of the bottom surface of the fixing portion 7B (by glue 13 para[0034]:7-8).
As to claim 5/4/1, Yang in view of Mori was discussed above with respect to claim 4 and Yang further shows (FIG. 1), as modified above, the magnet (fixed portion 9) is jointly fixed to the outer edge of the bottom surface of the fixing portion 7B through the top surface of the magnet (fixed portion 9).
As to claim 6/4/1, Yang in view of Mori was discussed above with respect to claim 4 and Yang further shows (FIG. 1), as modified above, the magnet (fixed portion 9) is jointly fixed to the inner edge of the bottom surface of the fixing portion through the top surface of the magnet (fixed portion 9, by glue 13 para[0034]:7-8).
As to claim 7/4/1, Yang in view of Mori was discussed above with respect to claim 4 and Yang further shows (FIG. 1), as modified above, the fixing portion 7B is jointly fixed to a central position of the top surface of the magnet (fixed portion 9) through the bottom surface of the fixing portion 7B (by glue 13 para[0034]:7-8).
As to claim 8/4/1, Yang in view of Mori was discussed above with respect to claim 4 and Yang further shows (FIG. 1), as modified above, the magnet (fixed portion 9) is jointly fixed to a central position of the bottom surface of the fixing portion 7B through the top surface of the magnet (fixed portion 9, by glue 13 para[0034]:7-8).
As to claim 9/5/4/1, Yang in view of Mori was discussed above with respect to claim 5 and Yang further shows (FIG. 1), as modified above, the top surface of the magnet (fixed portion 9) further includes a portion which, together with the side wall 8 of the fixing portion and the inner side wall of the housing 7, forms an adhesive-containing groove (glue 13 between fixed portion 9, housing 7 and board 8 para[0034]:7-8).
As to claim 10/4/1, Yang in view of Mori was discussed above with respect to claim 4 except for the bottom surface of the magnet is jointly fixed to a lower magnetic conducting plate.
Mori shows (FIG. 16) the bottom surface of the magnet 13b is jointly fixed to a lower magnetic conducting plate 17 (spacer 17 para[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Yang in view of Mori to have the bottom surface of the magnet is jointly fixed to a lower magnetic conducting plate 17 as taught by Mori, for the advantageous benefit of reducing magnetic flux leakage with a spacer 17 as taught by Mori (para[0064]).
As to claim 11/2/1, Yang in view of Mori was discussed above with respect to claim 2 and Yang further shows (FIG. 1), as modified above, at least a part of the top surface of the magnet (fixed portion 9) is jointly fixed to at least a part of the bottom surface of the fixing portion 7B (by glue 13 para[0034]:7-8).
As to claim 12/3/1, Yang in view of Mori was discussed above with respect to claim 3 and Yang further shows (FIG. 1), as modified above, at least a part of the top surface of the magnet (fixed portion 9) is jointly fixed to at least a part of the bottom surface of the fixing portion 7B (by glue 13 para[0034]:7-8).
As to claim 13/6/4/1, Yang in view of Mori was discussed above with respect to claim 6 and Yang further shows (FIG. 1), as modified above, the top surface of the magnet (fixed portion 9) further includes a portion which, together with the side wall 8 of the fixing portion and the inner side wall of the 
As to claim 14/7/4/1, Yang in view of Mori was discussed above with respect to claim 7 and Yang further shows (FIG. 1), as modified above, the top surface of the magnet (fixed portion 9) further includes a portion which, together with the side wall 8 of the fixing portion and the inner side wall of the housing 7, forms an adhesive-containing groove (glue 13 between fixed portion 9, housing 7 and board 8 para[0034]:7-8).
As to claim 15/1, Yang in view of Mori was discussed above with respect to claim 1 and Yang further shows (FIG. 1), as modified above, the fixed portion 9 has an annular structure and the moving portion 5 is arranged on a central axis of the fixed portion 9 (central axis is centerline at 1-1).
Yang does not show
the fixed portion is a magnet; and
the moving portion is a coil.
As to both bullets, Mori shows (FIG. 17 above) 
the fixed portion 13b is a magnet (para[0066]); and
the moving portion 41 is a coil (para[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Yang in view of Mori to have:
the fixed portion 9 is a magnet; and
the moving portion 5 is a coil
as taught by Mori, for the advantageous benefit of reducing magnetic flux leakage with a shield 18 as taught by Mori (para[0072]).
As to claim 16/1, Yang in view of Mori was discussed above with respect to claim 1 and Yang further shows (FIG. 1), as modified above, the fixed portion 9 is arranged between the moving portion 5 and the mass 3.
Yang does not show
the fixed portion is a magnet; and
the moving portion is a coil.
As to both bullets, Mori shows (FIG. 17 above) 
the fixed portion 13b is a magnet (para[0066]); and
the moving portion 41 is a coil (para[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Yang in view of Mori to have:
the fixed portion 9 is a magnet; and
the moving portion 5 is a coil
as taught by Mori, for the advantageous benefit of reducing magnetic flux leakage with a shield 18 as taught by Mori (para[0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Han (US 2011/0122311) shows magnets on a yoke; and
Kim (US 2013/0301396) shows a vibration generating apparatus with a magnet 120 fixed to a fixing portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832